IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 00-21089
                          Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

LAC HONG TRAN, known as Chinh,

          Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-238-3

                        December 23, 2002
Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lac Hong Tran appeals his guilty-plea conviction for extortion

and conspiracy to commit extortion in violation of the Hobbs Act,

18 U.S.C. § 1951.   He contends that the factual basis for his plea,

if accepted as true, is insufficient as a matter of law to

establish a substantial effect on interstate commerce. The factual

basis established that Tran regularly extorted money from local



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
businesses engaged in interstate commerce and that his acts of

extortion depleted the assets of the businesses.

         The government need only show that “the defendant’s conduct is

of   a       general    type     which,   viewed     in   the   aggregate,   affects

interstate commerce substantially.”1                  An “extortionate act that

depletes the assets of a commercial enterprise, impairing or

delaying its           ability    to   buy   goods   or   services   in   interstate

commerce, satisfies the jurisdictional test.”2

         Tran’s conviction and sentence are AFFIRMED.




         1
             United States v. Robinson, 119 F.3d 1205, 1208 (5th Cir.
1997).
         2
             Id. at 1212.

                                             2